Exhibit 10.13

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

CARBONTRONICS, LLC

 

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this “Agreement”) is made
and entered into as of January 29, 1998, by and among C.C. Pace Capital, L.L.C.
(“C.C. Pace Capital”), a Delaware limited liability company, Carbon Resources,
Inc., a Delaware corporation (“Carbon Resources”), Meridian Energy Corporation,
a Massachusetts corporation (“Meridian Energy”), Meridian Investments, Inc., a
Massachusetts corporation (“Meridian Investments”), and Coal Investors, LLC, a
Delaware limited liability company (“Coal Investors”).

 

WHEREAS, the parties formed Carbontronics, LLC (the “Company”) as a Delaware
limited liability company on January 6, 1998 by filing a certificate of
formation pursuant to the Limited Liability Company Act of 1992 of the State of
Delaware; and

 

WHEREAS, this Agreement is being entered into by the Members in order to set
forth in their entirety the terms and conditions with respect to the operation
of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which each Member hereby acknowledges, the Members,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Unless otherwise defined herein, capitalized terms used throughout
this Agreement shall have the respective meanings set forth below:

 

“Act” means the Delaware Limited Liability Company Act of 1992, and any
successor statute, as the same may be amended from time to time.

 

“Adjusted Capital Account Deficit” means with respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
fiscal year, after giving effect to (i) credit to such Capital Account of any
amounts which such Member is obligated to restore pursuant to any provisions of
this Agreement or is deemed to be obligated to restore pursuant to Treasury
Regulations §§ 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debit to such Capital
Account of the items described in Treasury Regulations §§
1.704-1(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.



--------------------------------------------------------------------------------

“Agreement” means this Limited Liability Company Operating Agreement of
Carbontronics, LLC, dated as of January     , 1998, as the same may be amended,
modified or supplemented from time to time.

 

“Capital Account” means, with respect to each Member, the capital account
maintained for such Member pursuant to Section 4.2 hereof.

 

“Capital Contribution” means, with respect to each Member, the initial
contribution made by such Member as set forth on Exhibit A hereto and each
additional contribution, if any, made by such Member to the capital of the
Company.

 

“Certificate” has the meaning set forth in Section 2.1 hereof.

 

“Code” means the United States Internal Revenue Code of 1986, and any successor
statute, as amended from time to time.

 

“Company” means Carbontronics, LLC, a Delaware limited liability company.

 

“Dispose,” “Disposing,” or “Disposition” means a sale, assignment, transfer,
exchange, mortgage, pledge, grant of a security interest or other disposition or
encumbrance (including, without limitation, by operation of law, but excluding
any transfer occurring as a result of a technical dissolution), or the acts
thereof.

 

“Entity” means any corporation, limited liability company, partnership, limited
partnership, joint venture, trust, estate or other entity. All references to an
Entity shall be deemed to include its successors and assigns, to the extent such
succession or assignment is not restricted herein or by the Act.

 

“Initial Loan” shall mean the loan from Trans Pacific Stores, Ltd. as evidenced
by a Promissory Note, dated January     , 1998.

 

“Management Committee” shall mean the committee, which shall act by majority
vote unless otherwise stated herein, consisting of Timothy F. Sutherland (or
other person designated by C. C. Pace Capital, L.L.C.), Frederick J. Murrell (or
other person designated by Carbon Resources, Inc.), and Douglas E. Miller (or
other person designated by Meridian Energy, Meridian Investments and Coal
Investors, LLC).

 

“Member” or “Members” means any Person that has been admitted as a Member
pursuant to the terms hereof.

 

“Member Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Treas. Reg. § 1.704-(i)(2) (determined by substituting “Member” for “partner” as
used therein).

 

“Member Nonrecourse Deductions” shall have the meaning set forth in Treas. Reg.
§§ 1.704-2(i)(1) and 1.704-2(i)(2) (substituting “Member” for “partner” as used
therein).



--------------------------------------------------------------------------------

“Member’s Percentage” means the percentage equaling the ratio of (a) the
Membership Interest of the Member for whom the percentage is calculated, divided
by (b) the sum of the Membership Interests of all the Members in the Company.

 

“Membership Interest” means the ownership interest of a Member in the Company,
which shall be expressed as a percentage, which ownership interest includes,
without limitation, a Member’s share of the Income and Loss of the Company and a
Member’s rights to receive distributions of assets (liquidating or otherwise)
and allocations according to such Member’s Percentage, and a Member’s right to
receive information and to consent to or approve such actions or omissions of
the Company or another Member with respect to which the consent or approval of
such Member is required.

 

“Minimum Gain” has the meaning set forth in Treas. Reg. § 1.704-2(d). Minimum
Gain shall be computed separately for each Member in a manner consistent with
the Treasury Regulations under Code Section 704(b).

 

“Nonrecourse Deductions” has the meaning set forth in Treas. Reg. §
1.704-2(b)(1).

 

“Person” means any natural Person or Entity.

 

“Profits” or “Losses” means, for each fiscal year or part thereof, the Company’s
taxable income or loss for such year determined in accordance with Code § 703(a)
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss) with the following adjustments: (i) any income of the
Company that is exempt from U.S. federal income tax shall be added to such
taxable income or loss; and (ii) any expenditures of the Company described in
Code § 705(a)(2)(B) or treated as such pursuant to Treasury Regulation §
1.704-l(b)(2)(iv)(i) shall be subtracted from such taxable income or loss.

 

“Tax Matters Partner” has the meaning set forth in Section 7.1 hereof.

 

“Transferee” has the meaning set forth in Section 4.3(i) hereof.

 

“Transferor” has the meaning set forth in Section 4.3(i) hereof.

 

“Treasury Regulations” or “Treas. Reg.” means the regulations promulgated by the
United States Department of the Treasury with respect to the Code, or
corresponding provisions of future regulations as such regulations may be
amended from time to time.

 

“Working Capital Loan” has the meaning set forth in Section 5.1 hereof.

 

Section 1.2 Construction. (a) As used herein, the singular shall include the
plural and all references herein to one gender shall include the others, as the
context requires.



--------------------------------------------------------------------------------

(b) Unless otherwise expressly provided, all references to “Articles,”
“Sections,” “Exhibits,” “Appendices” or “Annexes” are to Articles, Sections,
Exhibits, Appendices or Annexes of this Agreement.

 

(c) Unless otherwise provided herein all references herein to the consent,
approval or agreement of the Members shall mean the consent, approval or
agreement of the Members holding a majority of the Membership Interest.

 

(d) The headings and captions are used in this Agreement for convenience only
and shall not be considered when determining the meaning of any provisions of
this Agreement.

 

ARTICLE II

FORMATION; OFFICES; TERM

 

Section 2.1 Formation of the Company. The Members hereby agree to continue the
Delaware limited liability Company known as “Carbontronics, LLC” formed on
January 6, 1998 by the filing of a certificate of formation (the “Certificate”)
under and pursuant to Section 18-201 of the Act and the filing of a copy of the
Certificate in the Office of the Secretary of State of Delaware.

 

Section 2.2 Name. The name of the Company is “ Carbontronics, LLC” or such other
name as the Members may determine from time to time and all Company business
shall be conducted in such name or such other names that comply with applicable
law and as the Members may designate from time to time.

 

Section 2.3 Registered Agent; Principal Office in the United States; Other
Offices. The registered office of the Company in the State of Delaware shall be
the initial registered office designated in the Certificate or such other office
(which need not be a place of business of the Company) as the Members may
designate from time to time in the manner provided by law. The registered agent
of the Company in the State of Delaware shall be the initial registered agent
designated in the Certificate or such other Person or Persons as the Members may
designate from time to time in the manner provided by law. The location of the
principal place of business of the Company shall be c/o Meridian Energy
Corporation, 1266 Furnace Brook Parkway, Quincy, MA 02169, or such other
location within or without the United States as the Members may designate from
time to time, and the Company shall maintain at such location such records and
other information as is described in paragraph (a) of Section 18-305 of the Act.
The Company shall have such other offices within or without the United States as
the Members may determine.

 

Section 2.4 Purpose. The purpose of the Company is to acquire by purchase or by
contribution membership interests in one or more of (i) PC Kentucky Synthetic
Fuel #1, L.L.C., (ii) PC Illinois Synthetic Fuel #2, L.L.C., (iii) PC Kentucky
Synthetic Fuel #3, L.L.C., and (iv) PC Kentucky Synthetic Fuel #4, L.L.C., to
incur or assume debts and obligations in connection therewith, to hold and deal
with each such membership interest, to sell, transfer or



--------------------------------------------------------------------------------

otherwise dispose of each of such membership interests, and to collect sales
proceeds and other amounts paid to the Company and pay and otherwise satisfy
obligations of the Company or assumed by the Company. This Agreement shall not
be amended to provide for any additional purposes except with the written
consent of all Members.

 

Section 2.5 Term. The term of the Company commenced on January 6, 1998 and shall
continue until terminated in accordance with the terms hereof.

 

Section 2.6 No Partnership Intended. Other than for purposes of determining the
status of the Company under the Code and the Treasury Regulations and under any
applicable State, municipal or other income tax law or regulation, the Members
intend that the Company not be a partnership, limited partnership or joint
venture and this Agreement shall not be construed to suggest otherwise;
provided, however, that if the courts of any jurisdiction having jurisdiction
over the Company or any of its properties do not recognize the Company as a
limited liability company, for purposes of any action or suit to which the
Company is a party or to which its properties are subject or for any other
purpose, the Members intend that the Company is a limited partnership in such
jurisdiction and shall promptly take such steps as are necessary to reflect such
intention.

 

ARTICLE III

MEMBERS; OWNERSHIP; DISPOSITION OF INTERESTS

 

Section 3.1 Members; Membership Interests. The Members of the Company are C.C.
Pace Capital, Carbon Resources, Meridian Energy, Meridian Investments, and Coal
Investors, each of which is hereby admitted to the Company, and any other Entity
as may be properly admitted as a Member pursuant to the terms hereof. The
Membership Percentage of each party hereto shall be as shown on Exhibit A
attached hereto.

 

Section 3.2 Property. All property owned by the Company, whether real or
personal, tangible or intangible, and wherever located, shall be deemed to be
owned by the Company as an entity, and no Member, individually, shall have any
ownership of such property. The Company may hold its property in its own name or
in the name of a nominee, which may be one of the Members or an affiliate
thereof, or any trustee or agent designated by the Members.

 

Section 3.3 Disposition of Membership Interests. (a) No Membership Interest may
be Disposed of, in whole or in part, without the prior written consent of all of
the Members, which consent may be withheld by any such Member in its sole
discretion.

 

(b) The Person to which a Membership Interest is sold, assigned, transferred or
exchanged shall have no right to be admitted as a Member of the Company unless
(i) the Membership Interest is sold, assigned, transferred or exchanged by a
Member who was properly admitted as such pursuant to the terms hereof, (ii) each
Member effecting the sale, assignment, transfer or exchange and the Person to
whom the Membership Interest is sold, assigned, transferred or exchanged
executes and delivers a document to the other Members containing a



--------------------------------------------------------------------------------

representation and warranty by each Member effecting such sale, assignment,
transfer or exchange and the Person to which such Membership Interest is sold,
assigned, transferred or exchanged to the effect that such sale, assignment,
transfer or exchange was made in accordance with all laws and regulations,
including securities laws, applicable to such Member or Person, as appropriate,
and (iii) all of the requirements of Section 3.3(c) hereof are satisfied with
respect to such admission.

 

(c) Subject to the provisio in Section 3.3(a) above, a Person to whom a
Membership Interest is sold, assigned, transferred or exchanged shall be
admitted as a Member of the Company if (i) all of the existing Members consent
to such admission, which consent may be withheld by any such Member in its sole
discretion, and (ii) the Members receive a document setting forth (A) the notice
and payment address and facsimile number of the Person to be admitted to the
Company as a Member, (B) the written acceptance by such Person of all the terms
and provisions of this Agreement, (C) an agreement by such Person to perform and
discharge timely all of the obligations and liabilities in respect of the
Membership Interest being obtained, (D) a power of attorney in the form of
Section 9.1 hereof executed by such Person and (E) the effective date of the
sale, assignment, transfer or exchange.

 

Section 3.4 Admission of Additional Members. Additional Persons may be admitted
as Members in the Company, without the sale, assignment, transfer or exchange by
an existing Member of all or any part of its Membership Interest, only with the
consent of all of the existing Members, which consent may be withheld by any
such Member in its sole discretion, and upon the making of such Capital
Contribution, if any, as all of the existing Members shall require from such
Person. In such event, the Member’s Percentage of the existing and the
additional Member or Members shall be adjusted or assigned, as the case may be,
in accordance with the written agreement of all Members including the additional
Member or Members.

 

Section 3.5 Liability of Members. No Member shall have any personal liability
for any obligation of the Company, whether such obligations arise in contract,
tort or otherwise, except to the extent that any such obligations are expressly
assumed in writing by such Member.

 

Section 3.6 Resignation or Withdrawal of Members. A Member does not have the
right or power to resign or withdraw from the Company as a Member unless an
additional Member or Members have been properly admitted in accordance with
Section 3.3 or 3.4 hereof such that there are at all times a minimum of two
Members in the Company.

 

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

 

Section 4.1 Capital Contributions. (a) The Members shall make their initial
respective Capital Contributions as set forth in Exhibit A and, thereafter,
except with respect to any additional Members as provided in Section 3.4, no
Member shall have any obligation to contribute to the capital of the Company.
Upon making its initial Capital Contribution, as



--------------------------------------------------------------------------------

provided in Exhibit A and as provided under the terms of Section 3.4 with
respect to any additional Members, each Member shall be entitled to its
Membership Interest in the Company.

 

(b) Except as may be required by law or upon dissolution of the Company, or in
respect of any negative balance resulting from a withdrawal of capital or a
distribution in contravention of this Agreement, at no time during the term of
the Company shall a Member with a negative balance in its Capital Account have
any obligation to the Company or to the other Members to restore such negative
balance.

 

Section 4.2 Capital Accounts. Each Member’s Capital Account shall be maintained
on the books of the Company for each Member and the balance of each Member’s
Capital Account shall be initially equal to such Member’s capital contribution
set forth in Section 4.1(a) hereof, and shall be (i) increased by (A) the
aggregate amount of such Member’s additional Capital Contributions to the
Company, (B) the fair market value of property contributed by such Member to the
Company after the date hereof, net of liabilities secured by such property that
the Company is considered to assume or take subject to under § 752 of the Code,
and (C) Profits and items of income and gain allocated to such Member in
accordance with its Membership Interest, and (ii) shall be decreased by (A) cash
distributions to such Member from the Company, (B) the fair market value of
property distributed in kind to such Member, net of liabilities secured by such
property that such Member is deemed to assume or take subject to under Code §
752, and (C) Losses and items of loss or deduction allocated to such Member in
accordance with its Membership Interest. The provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with §
1.704-1(b) of Treasury Regulations pursuant to the Code and shall be interpreted
and applied in a manner consistent with such regulation. To the extent such
provisions are inconsistent with such regulations or are incomplete with respect
thereto, the Capital Accounts of the Members shall be maintained in accordance
with such regulations.

 

Section 4.3 Allocation of Profits and Losses. (a) Profits and Losses of the
Company for each fiscal year shall be allocated pro rata to the Members
according to each Member’s Percentage.

 

(b) Every item of income, gain, loss, deduction, credit or tax preference
entering into the computation of Profits and Losses, or applicable to the period
during which such Profits or Losses were recognized, shall be considered
allocated to each Member in the same proportion as Profits or Losses are
allocated to such Members.

 

(c) [Intentionally Omitted].

 

(d) Distributions to the Members shall be shared pro rata according to each
Member’s Percentage. Unless each of the Members otherwise agrees to the
contrary, all net cash flow available for distribution shall be distributed to
the Members promptly following the end of each fiscal quarter of the Company.
Immediately prior to a distribution of property other than cash, the Capital
Accounts shall be adjusted as provided in Treasury Regulation §
1.704-1(b)(2)(iv)(f).



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions for any fiscal year or other period shall be
specifically allocated to the Members in the same proportion as net Profits and
net Losses are allocated under Section 4.3 hereof in such year. Any Member
Nonrecourse Deductions for any fiscal year or other period shall be specifically
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Deductions, attributed in accordance with Treas. Reg. §
1.704-2(i). In order to comply with the “minimum gain chargeback” requirements
of Treas. Reg. §§ 1.704-2(f)(l) and 1.704-2(i)(4), and notwithstanding any other
provision of this Agreement to the contrary, in the event there is a net
decrease in a Member’s share of Minimum Gain and/or Member Nonrecourse Debt
Minimum Gain during a Company taxable year, such Member shall be allocated items
of income and gain for that year (and if necessary, other years) as required by
and in accordance with Treas. Reg. §§ 1.704-2(f)(l) and 1.704-2(i)(4) before any
other allocation is made. It is the intent of the parties hereto that any
allocation pursuant to this Section 4.3(e) shall constitute a “minimum gain
chargeback” under Treas. Reg. §§ 1.704-2(f) and 1.704-2(i)(4).

 

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code § 734(b) or Code § 743(b) is required, pursuant to Treasury
Regulations § 1.704-1 (b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to Treasury
Regulations § 1.704-l(b)(2)(iv)(m).

 

(g) The allocation of Profits and Losses, pursuant to this Section 4.3, shall
not result in any Member having an Adjusted Capital Account Deficit at the end
of any fiscal year.

 

(h) In the event any Member unexpectedly receives any adjustments, allocations,
or distributions described in Treasury Regulations §§ 1.704-l(b)(2)(ii)(d)(4),
1.704-l(b)(2)(ii)(d)(5), or 1.7O4-l(b)(2)(ii)(d)(6), items of Company gross
income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 4.3(h) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after making all other allocations provided for hereunder on the
basis that the allocation provisions of this Section 4.3(h) are of no force or
effect and such allocation does not create or increase an Adjusted Capital
Account Deficit of any other Member.

 

(i) If a Membership Interest has been Disposed of during a fiscal year,
distributions and allocations shall be made, as among the party or parties
Disposing of the Membership Interest (the “Transferor(s)”) and the party or
parties to whom the Membership Interest is Disposed (the “Transferee(s)”), to
the Person owning the Membership Interest on the date of the distribution.
Profits, Losses and items allocated under this Section 4.3 (other than income or
loss from a capital event) shall be allocated by the number of days each Person
held the Membership Interest (except if the Transferor and the Transferee agree
to the contrary and so advise the other Members in



--------------------------------------------------------------------------------

writing within 10 days after the end of the fiscal year in which the assignment
occurs) and Profits or Losses from any capital event shall be allocated to the
holder of the Membership Interest on the day the capital event occurred during
such fiscal year.

 

(j) In connection with any distribution, whether upon winding up of the Company
or otherwise and whether or not it shall constitute a return of capital, no
Member shall have the right to demand or receive property other than cash,
although the liquidator may distribute property other than cash. No Member shall
have priority over any other Member either as to the return of its Capital
Contribution or as to allocation of Profits or Losses of the Company.

 

(k) If any Company property has a book value different from its adjusted tax
basis to the Company for U.S. federal income tax purposes (whether by reason of
the contribution of such property to the Company, the revaluation of such
property hereunder, or otherwise), allocations of taxable income, gain, loss and
deductions under this Section 4.3(k) with respect to such asset shall take
account of any variation between the adjusted tax basis of such asset for
federal income tax purposes and its book value in the same manner as under Code
Section 704(c) or the principle set forth in Treasury Regulation §
1.704-l(b)(2)(iv)(g), as the case may be. Each item of income, gain, loss,
deduction and credit and all other items governed by Code § 702(a) shall be
allocated among the Members in proportion to the allocation of Profits, Losses
and other items to such Members hereunder, provided that any gain recognized
from any Disposition of a Company asset which is treated as ordinary income
because it is attributable to the recapture of any depreciation or amortization
shall be allocated among the Members in the same ratio as the prior allocations
of Profits, Losses or other items which include such depreciation or
amortization, but not in excess of the gain otherwise allocable to each such
Member. Except as set forth in this Section 4.3(k), allocations for tax purposes
of items of income, gain, loss and deduction, and credits and basis therefor,
shall be made in the same manner as allocations for book purposes as set forth
in Section 4.3(a) hereof. Allocations pursuant to this Section 4.3(k) are solely
for purposes of federal, state and local income taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, other items or distributions pursuant to any provision
of this Agreement.

 

ARTICLE V

WORKING CAPITAL LOANS

 

Section 5.1 Working Capital Loans. (a) The Management Committee may from time to
time, but not more frequently than once in any calendar month, request each
Member to make a working capital loan (each a “Working Capital Loan”) to the
Company. Such request shall specify the amount requested, the date such Working
Capital Loan shall be made and the Entity or account (which may be an account
maintained by the Company) to which the proceeds thereof shall be paid, and
shall further state that the proceeds of the Working Capital Loan will be
utilized to pay only authorized expenses of the Company. Upon the receipt of an
authorized request for a Working Capital Loan, each Member may, but shall not be
obligated to, fund their respective portions of such Working Capital Loan pro
rata with their respective Membership Interests. Should any Member decline to
fund its portion of a request for a Working Capital



--------------------------------------------------------------------------------

Loan, then the Members funding their respective portions of the Working Capital
Loan shall have the right, but not the obligation, to fund the non-funding
Member’s portion of the Working Capital Loan on a pro rata basis in accordance
with their Membership Percentages (or in such other amounts as such Members may
determine).

 

(b) Interest shall accrue on the outstanding principal balance of the Working
Capital Loans at a variable rate per annum equal to London Interbank Offered
Rate (“LIBOR”) in effect from time to time, plus 300 basis points. The initial
interest rate shall be based on LIBOR in effect on the first banking day of the
month in which such Working Capital Loan is requested. Any change in the
interest rate for Working Capital Loans resulting from a change in LIBOR shall
be effective on the first banking day of the first month following the month in
which such change occurs. Interest on Working Capital Loans shall be compounded
monthly. Interest and principal on Working Capital Loans shall be payable out of
available net cash flow of the Company on the first banking day of each month
prior to any payments of principal and interest in respect of Development Loans
and to any distributions to Members. After payment of all interest then due on
outstanding Working Capital Loans, remaining available net cash flow shall be
applied to repay the outstanding principal amount of Working Capital Loans.

 

ARTICLE VI

MANAGEMENT AND OPERATION; INDEMNITIES

 

Section 6.1 Management by Members. Except for situations in which or actions as
to which this Agreement specifically reserves to an individual Member the
exclusive authority to act or to grant or withhold consent or approval of an
action, or which require unanimous-consent of the Management Committee, the
Management Committee by a majority vote shall have full, complete, and exclusive
authority to manage and control the business, affairs, and properties of the
Company, to make all decisions regarding the same and to perform all other acts
or activities customary or incident to the management of the Company’s business.
In addition to the powers now or hereafter granted to the Management Committee
of a limited liability company under applicable law or which are granted to the
Management Committee under any other provision of this Agreement, but subject to
the limitations contained herein, the Management Committee shall have full power
and authority to do all things deemed necessary or desirable by such Management
Committee, in such Management Committee’s sole discretion, to conduct the
business of the Company in the name of the Company including, without
limitation:

 

  (a) subject to Section 2.4, the determination of the business activities in
which the Company will participate;

 

  (b) the making of expenditures, the borrowing of money, the guaranteeing of
indebtedness and other liabilities, the issuance of evidences of indebtedness,
and the incurring of any obligations it deems necessary or advisable for the
conduct of the business activities of the Company;



--------------------------------------------------------------------------------

  (c) the acquisition, Disposition, mortgage, pledge, encumbrance,
hypothecation, or exchange of any or all of the assets of the Company;

 

  (d) the use of the assets of the Company (including, without limitation, cash
on hand) for any purpose it sees fit, including, without limitation, the
financing of operations of the Company, the lending of funds to other Persons,
the repayment of obligations of the Company, the conduct of additional Company
business activities and the acquisition of properties and other assets:

 

  (e) the negotiation and execution on terms deemed desirable to the Company and
the performance of any contracts, conveyances or other instruments that it
considers useful or necessary to the conduct of Company business activities or
the implementation of its powers under this Agreement;

 

  (f) the distribution of cash or other assets of the Company;

 

  (g) the selection and dismissal of employees and outside attorneys,
accountants, consultants and contractors and the determination of their
compensation and other terms of employment or hiring;

 

  (h) the maintenance of such insurance for the benefit of the Company as it
deems necessary;

 

  (i) the formation of any limited or general partnerships, joint ventures,
corporations, or other relationships that it deems desirable, and the
contribution to such partnerships, joint ventures or corporations of assets and
properties of the Company; and

 

  (j) the control of any matters affecting the rights and obligations of the
Company, including the conduct of litigation and the incurring of legal expenses
and the settlement of claims and litigation.

 

  (k) the making of any loans, guaranties or extensions of credit;

 

  (l) the making of any capital expenditure or acquiring of assets for the
Company, not to exceed $100,000 for any single capital expenditure, acquisition,
expansion or modification or $25,000 in the aggregate for any series of capital
expenditures, acquisitions, expansions or modifications, excluding however any
payment relating to replacement or repair in the ordinary course of business;

 

  (m) the making of any expenditure for the acquisition by or on behalf of the
Company of any interest in real property (whether by lease, purchase or
otherwise).



--------------------------------------------------------------------------------

Section 6.2 Administrative Powers, Authority and Obligations of Meridian Energy.
(a) Until such time as the Management Committee advises Meridian Energy in
writing of the determination to withdraw the authority granted in this
Section 6.2, Meridian Energy, in its capacity as a Member, and in addition to
the other rights and duties of the Management Committee set forth herein, and
subject to any limitations contained in the Act, applicable laws, and Sections
6.1, 6.2(c) and 6.3 or any other provision hereof, shall be responsible for
administration of the day-to-day affairs of the Company and shall be authorized
to do on behalf of the Company all things which, in its reasonable judgment, are
necessary, proper or desirable to carry out such responsibility, including but
not limited to the right, power and authority from time to time to do the
following:

 

  (i) To cause to be paid all amounts due and payable by the Company to any
Person and to collect all amounts due to the Company;

 

  (ii) To pay any and all fees and to make any and all expenditures, not to
exceed $100,000 in each instance or $1,000,000 in the aggregate in any year,
which it deems necessary or appropriate in connection with the organization of
the Company, the Disposition of Membership Interests, the management of the
affairs of the Company, and the carrying out of its obligations and
responsibilities under this Agreement and the Act, and to enforce all rights of
the Company;

 

  (iii) To enter into, execute, acknowledge and deliver any and all contracts,
agreements or other instruments necessary or appropriate to carry on the
business of the Company as set forth herein;

 

  (iv) To cause to be paid any and all taxes, charges and assessments that may
be levied, assessed or imposed upon any of the assets of the Company, unless the
same are contested in good faith by the Members or, at the direction of the
Members, by it;

 

  (v) To file all applications by the Company for, or accept, necessary permits,
licenses and other governmental approvals, or any amendment to or withdrawal or
termination of such applications or governmental approvals;

 

  (vi) To establish and maintain one or more accounts for and in the name of the
Company in such financial institutions as it may from time to time designate,
subject to Section 7.5 hereof;

 

  (vii) To cause to be made the payments in respect of Working Capital Loans
under Section 5.1 hereof and periodic distributions to the Members required by
and in accordance with the provisions of this Agreement and to provide an
accurate accounting thereof to each Member at the time of each such payment and
distribution;



--------------------------------------------------------------------------------

  (viii)   With respect to all of its obligations, powers and responsibilities
under this Section 6.2, to execute and deliver, for and on behalf of the
Company, such notes and other evidences of indebtedness, contracts, agreements,
assignments, deeds, leases, loan agreements, mortgages, deeds of trust and other
security instruments and agreements as it is authorized to execute and deliver
pursuant to this Section 6.2(a) or which the Members deem proper, all on such
terms and conditions as it or the Members, as the case may be, deems proper;

 

  (ix) To borrow the Initial Loan;

 

  (x) Upon the closing of its Initial Loan, the Company shall pay C.C. Pace
Capital and Meridian Energy for their payments to Carbontec Energy Corporation
for amounts due under the Carbontec Sub-License Agreement.

 

(b) So long as Meridian Energy maintains the administrative powers granted under
this Section 6.2, Meridian Energy, in its capacity as a Member, shall:

 

  (i) take all actions which may be necessary or appropriate for continuing the
Company’s valid existence as a limited liability company under the laws of the
State and of each other jurisdiction in which such existence is necessary to
enable the Company to conduct the business in which it is engaged;

 

  (ii) devote to the Company such time as may be necessary for the proper
performance of its duties hereunder;

 

  (iii) prepare or cause to be prepared and file on or before the due date (or
any extensions thereof) any and all federal, state or local tax returns required
to be filed by the Company, and cause the Company to pay any taxes payable by
the Company; and

 

  (iv) cause the Company to maintain liability and casualty insurance in amounts
and with coverages consistent with prudent commercial standards and with
insurers of recognized responsibility, with each such policy naming each Member
as an additional insured.

 

(c) Unless the Management Committee, by unanimous vote, have approved in writing
any of the following actions proposed to be taken by Meridian Energy pursuant to
the authority granted to it pursuant to this Section 6.2, Meridian Energy shall
not have the authority to take any of the following actions:

 

  (i)

during the course of any calendar year, sell, lease, abandon, mortgage or
pledge, or otherwise dispose of, in a transaction or series of transactions, two
and one-half percent (2.5%) or more of the then fair market value of the assets
of the Company (except for the sale of other assets which are



--------------------------------------------------------------------------------

 

replaced by assets of an equivalent or greater value or have become obsolete or
of no further value to the operation of the Company and except in connection
with any security interest granted in all or any portion of the Company’s assets
pursuant to the terms of any loan agreement or other instrument approved by all
the Members), or merge or consolidate the Company with any other Person;

 

  (ii) enter into any agreement with a term greater than one year if the cost or
value of the goods or services to be acquired by the Company pursuant thereto
could reasonably be expected to exceed an aggregate of $100,000 per year, other
than agreements made in the ordinary course of the Company’s business and other
than agreements which are expressly consented to in advance by all of the
Members;

 

  (iii) terminate or dissolve or wind up the Company;

 

  (iv) commence a voluntary proceeding in bankruptcy in the name of the Company
or make a general assignment for the benefit of creditors;

 

  (v) possess any assets of the Company, or assign or transfer rights in
specific assets of the Company to itself or for other than a Company purpose;

 

  (vi) confess a judgment against the Company which makes it impossible to carry
on the business of the Company, or otherwise settle or compromise any action,
suit or claim requiring the payment by the Company of any amount in excess of
$10,000; provided, however, that Pace Capital shall have no authority to settle
any such action, suit or claim that admits any criminal violation or material
allegation of wrongdoing or misconduct;

 

  (vii) admit a substitute Member or additional Member except in accordance with
the provisions of Section 3.4 hereof;

 

  (viii)   cause the Company to make a loan to it or any of its affiliates;

 

  (ix) transact any business with any Member or any affiliate thereof for goods
or services, except where such transaction is effectuated on terms not less
favorable to the Company than would be available in a bona fide arms-length
transaction with a Person that is not a Member or an affiliate thereof;

 

  (x) conduct or carry on the business of the Company through any entity other
than the Company;



--------------------------------------------------------------------------------

  (xi) elect to be governed by any amendment to the Act or by a succeeding or
successor statute of a State governing limited liability companies;

 

  (xii) select or modify the terms of employment of the managing director of the
Company; or

 

  (xiii)   make any expenditure for the acquisition by or on behalf of the
Company to acquire any membership or other ownership interest or right in any
other Person (whether by purchase, option, or otherwise).

 

Section 6.3 Unanimous Decisions. Notwithstanding any other provisions of this
Agreement to the contrary, the following decisions or actions shall require the
unanimous consent of the Members:

 

(a) To enter into any business activity or undertaking other than those purposes
set forth in Section 2.4 of this Agreement;

 

(b) Other than repayment for or work associated with the Initial Loan, to pay
salaries or fees directly or indirectly to any Member or any affiliate or
employee of a Member;

 

(c) To sell or otherwise Dispose of all or substantially all of the assets of
the Company;

 

(d) Upon the Disposition of one or more of the Project Companies or the assets
of one or more of the Project Companies, to incur any liability or costs which
would reduce by more than $100,000 per year the amount of proceeds to be
distributed to the Members;

 

(e) To amend this Agreement in any manner;

 

(f) To transfer any Membership Interest or add any member;

 

(g) To perform any act that would subject the Members to liability in any
jurisdiction beyond the limits of each Member’s Membership Interest; and

 

(h) To refrain from performing any act if such failure would subject the Members
to liability in any jurisdiction beyond the limits of each Member’s Membership
Interest.

 

Section 6.4 Indemnities. (a) No Member, in its capacity as such, shall be
liable, responsible or accountable in damages or otherwise to the Company or to
any successor, assignee or transferee thereof for any act or omission performed
or omitted by it in good faith pursuant to authority granted to it by this
Agreement and in a manner reasonably believed by it to be within the scope of
authority granted to it by this Agreement and in the best interests of the
Company.

 

(b) The Members do not guarantee, and shall not be liable for, the return of all
or any portion of the Capital Contribution of any Member or the payment of any
distributions to any



--------------------------------------------------------------------------------

Member (or any assignee, successor or transferee thereof), it being expressly
agreed that any such return of all or any portion of a Capital Contribution or
payment of distributions shall be made solely from the assets of the Company
(which shall not include any right of contribution from the Members) in
accordance with this Agreement.

 

(c) The Company shall indemnify, defend and hold harmless (i) each Member, as
such, and (ii) any of the Company’s agents, employees, advisors and consultants,
in their respective capacities as such, from and against any loss, liability,
damage, cost or expense (including reasonable attorneys’ fees and expenses)
arising out of or in defense of any demands, claims or lawsuits (derivative and
otherwise) against the Company or such other Person, in or as a result of or
relating to its capacity, actions or omissions or an affiliate thereof or as an
officer, director, employee or controlling Person of any of them, or as an
officer, manager, agent, employee, advisor or consultant of the Company,
concerning the business or activities undertaken on behalf of the Company;
provided, however, that there shall be no indemnification hereunder to the
extent that the acts or omissions of the Members or such other Person (x) were
not taken or made in accordance with the standard set forth in Section 6.4(a)
hereof, (y) constitute gross negligence, intentional misconduct or fraud, or
(z) have violated such other standard of conduct as under applicable law
prevents indemnification hereunder.

 

(d) The Members and any other Person indemnified by the Company pursuant to
Section 6.4(c) hereof shall be entitled to receive, upon request, advances to
cover the costs of defending any claim or action against such Person; provided,
however, that such advances shall be repaid to the Company, with interest, to
the extent the actions or omissions of such Member or other Person are found by
a court of competent jurisdiction upon entry of a final judgment not to have
been taken or made in accordance with the standard set forth in Section 6.4(a)
hereof or constitute gross negligence, intentional misconduct or fraud. All
rights of the Members and others to indemnification hereunder shall survive the
dissolution of the Company and the removal, dissolution or insolvency of any of
the Members or the death, retirement, removal, dissolution, incompetency or
insolvency of an agent, employee, advisor, consultant or other indemnifiable
Person, provided that a claim for indemnification hereunder is made by or on
behalf of the Person seeking such indemnification prior to the time distribution
in liquidation of the assets of the Company is made.

 

(e) If the Company is made a party to any claim, dispute or litigation or
otherwise incurs any loss, liability, damage, cost or expense by reason of the
breach of the standard set forth in Section 6.4(a) hereof or due to an act or
omission constituting gross negligence, intentional misconduct or fraud by any
Member or such other Person as has been indemnified under Section 6.4(c) hereof,
such Member or other Person shall indemnify and reimburse the Company for all
loss, liability, damage, cost and expense incurred thereby (including reasonable
attorney’s fees and expenses); provided, however, that such Member or other
Person shall have been found by a court of competent jurisdiction upon entry of
a final judgment to have violated such standard or taken such act or made such
omission.

 

(f) The liability of the Company under this Section 6.4 is limited to the assets
of the Company.



--------------------------------------------------------------------------------

ARTICLE VII

TAX MATTERS

 

Section 7.1 Tax Returns; Tax Matters Partner. (a) The Company shall file a
partnership tax return in the United States at the end of each fiscal year and
for tax purposes it is the intent of the Members that the Company be taxed as a
partnership in the United States for U.S. federal, state, and local tax
purposes. The Members shall appoint one Member to be the “Tax Matters Partner”
for U.S. federal income tax purposes pursuant to Section 6231 of the Code with
respect to all taxable years of the Company. The Tax Matters Partner shall
prepare or cause to be prepared all tax returns required of the Company.

 

(b) The Tax Matters Partner shall, to the extent permitted by applicable law and
regulations, and upon obtaining any necessary approval of the United States
Commissioner of Internal Revenue, elect to use such methods of depreciation, and
make all other U.S. federal income tax elections in such manner, as it
determines to be most favorable to the Members. The Tax Matters Partner shall at
the Company’s expense defend all tax audits and litigation with respect to the
Company’s tax returns, and shall not undertake any act which would cause the
books, records, or tax returns of the Company or the Members to be inconsistent
with such acts, elections and steps taken by the Company.

 

(c) The Tax Matters Partner shall, upon the written request of any Member, cause
the Company to file an election under Code Section 754 and the Treasury
Regulations thereunder to adjust the basis of the Company’s assets under Code
Section 734(b) or 743(b) and a corresponding election under the applicable
sections of U.S. state and local law.

 

Section 7.2 Accounting of Profits and Losses. The Company shall maintain its
books and records and shall determine all items of Profits and Losses and
distributions on an accrual basis in accordance with principles applicable in
determining taxable income or loss for federal income tax purposes for
partnerships and consistent with accounting methods used by the Company in
determining taxable income or loss for U.S. federal income tax purposes. The
Company shall also keep all other records necessary or convenient to record the
Company’s business and affairs and sufficient to record the determination and
allocation of all Profits, Losses, distributions and other amounts as may be
provided for herein.

 

Section 7.3 Financial Statements. Within one hundred twenty (120) days after the
end of each fiscal year, there shall be prepared and delivered to each Member a
financial statement for the Company consisting of the following: (a) income
statements and balance sheets for such fiscal year showing separately the
computation of Profits or Losses; (b) the amount of the distributions to the
Members and the effect of such distributions on the balance sheet of the Company
and the Capital Accounts of each Member; and (c) a report setting forth in
sufficient detail all such information and data with respect to the business
transactions effected by or involving the Company during such fiscal year as
shall enable each Member to prepare all its tax returns in accordance with all
relevant laws, rules and regulations then prevailing.



--------------------------------------------------------------------------------

Section 7.4 Books and Records. The books and records of the Company shall be
available to each Member or its representatives for inspection and audit upon
reasonable notice during normal business hours at the principal office of the
Company. The Company shall cause the auditors to cooperate in such inspection
and audit and to provide any of their work papers requested in connection
therewith.

 

Section 7.5 Bank Accounts. The operating bank accounts of the Company shall be
maintained in such bank or banks as may be designated and withdrawals from said
accounts shall be made as the Members shall determine. The funds of the Company
shall be deposited in such account or accounts as are designated by the Members.
The Members may, at their discretion, deposit funds of the Company in a central
disbursing account maintained by or in the name of one of the Members in which
funds of other Persons are also deposited, provided that at all times books of
account are maintained which show the amount of funds of the Company on deposit
in such account and interest accrued with respect to such funds as credited to
the Company.

 

Section 7.6 Fiscal Year. The fiscal year of the Company shall end on the 31st
day of December of each calendar year.

 

ARTICLE VIII

DISSOLUTION AND WINDING-UP

 

Section 8.1 Events of Dissolution. The Company shall be dissolved and its
affairs shall be wound up upon the first to occur of any of the following:

 

(a) the written consent of all Members; or

 

(b) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.

 

Section 8.2 Distribution of Assets. Upon the occurrence of one of the events set
forth in Section 8.1 hereof, the remaining Members of the Company shall appoint
one or more liquidator(s) and the liquidator(s) shall distribute the assets of
the Company in the following order of priority:

 

first, payments of, or adequate provision for, the debts and obligations of the
Company to its creditors, including sales commissions and other expenses
incident to any sale of the assets of the Company;

 

second, establishment of such reserves as the remaining Members or the
liquidator may deem reasonably necessary for any contingent or unforeseen
liabilities or obligations of the Company;

 

third, payment of loans to the Company by a Member, pro rata, according to the
relative amounts of such unpaid loans;



--------------------------------------------------------------------------------

third, payment of loans to the Company by a Member, pro rata, according to the
relative amounts of such unpaid loans;

 

fourth, the balance, if any, of the assets of the Company to the Members having
positive Capital Accounts pro rata in accordance with their relative respective
positive Capital Accounts after taking into account the allocation of all
Profits or Losses allocated pursuant to this Agreement for the fiscal year(s) in
which the Company is liquidated; and

 

fifth, the balance, if any, of the assets of the Company to the Members pro rata
in accordance with their respective Member’s Percentages.

 

The reserves established pursuant to provision “second” above shall be paid over
to a bank or other financial institution, to be held in escrow for the purpose
of paying any such contingent or unforeseen liabilities or obligations and, at
the expiration of such period as the remaining Members or the liquidator deems
advisable, such reserves shall be distributed to the Members or their assigns in
the priority set forth in provisions “third” through “fifth” above.

 

Section 8.3 In-Kind Distributions. The liquidator(s) may make distributions of
the Company’s assets in kind. The choice of which, if any, Company assets are to
be distributed in kind shall be within the sole discretion of the liquidator(s)
and shall be binding upon all Members. The costs of liquidation shall be borne
as a Company expense. Until final distribution, the liquidator(s) shall continue
to operate the Company properties with all the power and authority of the
Members. With respect to any assets distributed in kind, such assets shall be
deemed to have been sold at fair market value for purposes of applying the
Profit and Loss provisions of this Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Power of Attorney. Each Member, by execution of this Agreement or a
counterpart hereof, irrevocably constitutes and appoints Carbon Resources, with
full power of substitution, its agent and attorney-in-fact in its name, place
and stead to make, execute, swear to, verify, acknowledge, amend, file, record,
deliver and publish (a) any certificate of limited liability company or
amendments to any certificate of limited liability company required to be filed
by or on behalf of the Company pursuant to the Act, (b) a counterpart of any
amendment to this Agreement for the purpose of substituting as a Member an
assignee or assignees of a Member or for the purpose of admitting a Transferee
or an additional Member, (c) a counterpart of this Agreement for the purpose of
filing or recording such counterpart, if necessary, in any jurisdiction in which
the Company may own property or transact business, (d) all certificates and
other instruments necessary to qualify or continue the Company as a limited
liability company in the jurisdictions where the Company may own property or
transact business, (e) any other instrument which is now or which may hereafter
be required by law to be filed by or on behalf of the Company which does not
increase the obligations of any Member, and (f) any other certificates



--------------------------------------------------------------------------------

or instrument necessary, advisable or appropriate to conduct the business and
affairs of the Company which do not increase the obligations of any Member. The
power of attorney granted by this Section 9.1 is irrevocable and shall survive
the assignment or transfer by any Member of all or any part of its interest in
the Company (including its Membership Interest) and, being coupled with an
interest, shall survive the incapacity or other legal disability of each such
Member. Any Person dealing with the Company may, without further inquiry,
conclusively presume and rely upon the fact that any certificate or instrument
described in this Section 9.1 and executed by such agent and attorney-in-fact is
authorized, valid and binding.

 

Section 9.2 Notices. Except as otherwise expressly provided in this Agreement,
all notices, demands, requests, or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be given
either (a) in person, (b) by United States mail, certified or registered, return
receipt requested, postage prepaid, (c) by prepaid telegram, telex, cable,
telecopy, or similar means (with signed confirmed copy to follow by mail in the
same manner as prescribed by clause (a) or (b) above), or (d) by expedited
delivery service (charges prepaid) with proof of delivery, to the parties at the
addresses shown on Exhibit A.

 

Section 9.3 Amendment. This Agreement may be changed, modified or amended only
by an instrument in writing duly executed by all the Members.

 

Section 9.4 Partition. Each of the Members hereby irrevocably waives, to the
extent it may lawfully do so, any right that such Member may have to maintain
any action for partition with respect to the Company property.

 

Section 9.5 Waivers and Modifications. (a) This Agreement constitutes the entire
agreement of the Members with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous contracts, understandings,
negotiations and agreements with respect to the Company and the subject matter
hereof, whether oral or written.

 

(b) Any waiver or consent, express, implied or deemed, to or of any breach or
default by any Person in the performance by that Person of its obligations with
respect to the Company or any action inconsistent with this Agreement is not a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person with respect to
the Company or any other such action. Failure on the part of a Person to
complain of any act of any Person or to declare any Person in default with
respect to the Company, irrespective of how long that failure continues, does
not constitute a waiver by that Person of its rights with respect to that Person
or its rights with respect to that default until the applicable statute of
limitations period has lapsed. All waivers and consents hereunder shall be in
writing and shall be delivered to the other Members in the manner set forth in
Section 9.2 hereof. A Member may grant or withhold any waiver or consent in its
absolute sole discretion.

 

Section 9.6 Severability. Every provision in this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement. If any



--------------------------------------------------------------------------------

provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby, and that provision shall be enforced to
the greatest extent permitted by law.

 

Section 9.7 No Third-Party Beneficiaries. Subject to the restrictions set forth
in Section 3.3 hereof, this Agreement is binding on and inures to the benefit of
the Members and their respective heirs, legal representatives, successors and
assigns. Nothing in this Agreement shall provide any benefit to any third party
or entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Members that this Agreement shall not be
construed as a third-party beneficiary contract.

 

Section 9.8 GOVERNING LAW. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 

Section 9.9 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

Section 9.10 Arbitration. The Members agree that any claim or controversy
arising hereunder, which the Members are unable to resolve in good faith, shall
be finally resolved and settled exclusively by arbitration in the Washington,
D.C. area by a panel of three (3) arbitrators under the American Arbitration
Association’s Commercial Arbitration Rules then in effect. The arbitrators shall
have authority to enter an award which includes injunctive relief or specific
performance; provided, however, the arbitrators shall have no authority to award
punitive or exemplary damages against any Member.

 

Section 9.11 Recourse. The sole recourse of the Company or any Member for
performance of the obligations of a particular Member hereunder shall be against
such Member and its assets and not against any assets or property of any present
or future shareholder, officer, employee, servant, executive, director, agent,
authorized representative or affiliate of such Member.

 

Section 9.12 Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if both signing Members had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

 

Section 9.13 Attorneys’ Fees. Should any Member employ an attorney for the
purpose of enforcing this Agreement in any lawful arbitral or judicial
proceeding, the prevailing Member shall be entitled to receive from the other
Party reimbursement for all attorney’s fees and



--------------------------------------------------------------------------------

costs. A “Prevailing Party” means a Party prevailing on all material issues in
dispute as determined by the trier of fact.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first set forth above.

 

C.C. PACE CAPITAL, L.L.C.

By Its Members:

C.C. PACE RESOURCES, INC.

By:

 

/s/ Thomas E. Hirsch II

   

Name: Thomas E. Hirsch II

   

Title: Senior Vice President

CHELSEA VIRGINIA, L.L.C.

By:

 

/s/ James R. Treptow

   

Name: James R. Treptow

   

Title: Managing Member

CARBON RESOURCES, INC.

By:

 

/s/ Frederick J. Murrell

   

Name: Frederick J. Murrell

   

Title: President

MERIDIAN ENERGY CORPORATION

By:

 

/s/ Douglas E. Miller

   

Name: Douglas E. Miller

   

Title: President



--------------------------------------------------------------------------------

MERIDIAN INVESTMENTS, INC.

By:

 

/s/ John F. Boc

   

Name: John F. Boc

   

Title: President

COAL INVESTORS, L.L.C.

By Its Members:

QUINCE ASSOCIATES

By:

 

/s/ John P. Hill, Jr.

   

Name: John P. Hill, Jr.

   

Title: President

/s/ John F. Boc

John F. Boc

/s/ John P. Casey

John P. Casey

/s/ John P. McDonough

John P. McDonough



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

--------------------------------------------------------------------------------

   Member’s
Percentage


--------------------------------------------------------------------------------

   

Amount of

Capital Contributions

--------------------------------------------------------------------------------

C.C. Pace Capital, L.L.C.

4401 Fair Lakes Court

Suite 400

Fairfax, Virginia 22033

   25 %   $ 250.00

Carbon Resources, Inc.

111 3rd Ave., West

Suite 140

Bradenton, FL 34205

   25 %   $ 250.00

Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   17 %   $ 170.00

Meridian Investments, Inc.

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   8 %   $ 80.00

Coal Investors, LLC

c/o 1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   25 %   $ 250.00



--------------------------------------------------------------------------------

CARBONTRONICS, LLC

 

Amendment to Operating Agreement

Admitting Subscriber as a Member

 

THIS AMENDMENT (“Amendment”) to the Operating Agreement of Carbontronics, LLC, a
Delaware limited liability company (the “Company”), is made this          day of
February, 1998, by and among C.C. Pace Capital, L.L.C., a Delaware limited
liability company, Carbon Resources, Inc., a Delaware corporation, Meridian
Energy Corporation, a Massachusetts corporation, Meridian Investments, Inc., a
Massachusetts corporation, and Coal Investors, LLC, a Delaware limited liability
company (each a “Member” and collectively the “Members”), and Gencor Industries,
Inc. (the “Subscriber”).

 

The Members are parties to an Operating Agreement for the Company dated
February 3, 1998 (the “Operating Agreement”). Any terms used in this Amendment
which are defined in the Operating Agreement and are not defined herein shall
have the meanings assigned to them in the Operating Agreement. The Subscriber
has acquired an interest in the Company from the Company, and the remaining
Members have agreed to admit the Subscriber as a Member and to modify the
Operating Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

1. Admission of Subscriber. The Subscriber is hereby admitted as a Member.

 

2. Amendment of Operating Agreement. The Operating Agreement is hereby amended
by deleting Exhibit A in its entirety and replacing it with Exhibit A attached
hereto. Except as specifically set forth herein, the Operating Agreement is
hereby ratified and affirmed.



--------------------------------------------------------------------------------

3. Consent to Agreement by Subscriber. The Subscriber hereby consents to and
agrees to be bound by all the terms of the Operating Agreement, as amended by
this Amendment.

 

4. Conflicting Terms. Wherever the terms and conditions of this Amendment and
the terms and conditions of the Operating Agreement conflict, the terms of this
Amendment shall be deemed to supersede the conflicting terms of the Operating
Agreement.

 

5. Authorized Person. The Members authorize John F. Boc to execute such
agreements and certificates in the Company’s name and on behalf of the Company
as necessary or proper to effectuate the transactions contemplated hereby.

 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the day and year first above written.

 

C.C. PACE CAPITAL, L.L.C.

By Its Members:

   

C.C. PACE RESOURCES, INC.

   

By:

           

Name:

 

Timothy F. Sutherland

       

Title:

 

President

   

CHELSEA VIRGINIA, L.L.C.

   

By:

           

Name:

 

James R. Treptow

       

Title:

 

Managing Director

 

2



--------------------------------------------------------------------------------

CARBON RESOURCES, INC.

By:

 

/s/ Frederick J. Murrell

   

Name:

 

Frederick J. Murrell

   

Title:

 

President

MERIDIAN ENERGY CORPORATION

By:

 

/s/ Douglas E. Miller

   

Name:

 

Douglas E. Miller

   

Title:

 

President

MERIDIAN INVESTMENTS, INC.

By:

 

/s/ John F. Boc

   

Name:

 

John F. Boc

   

Title:

 

President

COAL INVESTORS, LLC

By Its Member:

   

/s/ John F. Boc

   

John F. Boc

GENCOR INDUSTRIES, INC.

By:

 

/s/ John F. Boc

   

Name:

       

Title:

   

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

--------------------------------------------------------------------------------

   Member’s
Percentage


--------------------------------------------------------------------------------

    Amount of Capital
Contributions


--------------------------------------------------------------------------------

C.C. Pace Capital, L.L.C.

4401 Fair Lakes Court

Suite 400

Fairfax, Virginia 22033

   20 %   $ 250.00

Carbon Resources, Inc.

111 3rd Ave., West

Suite 140

Bradenton, FL 34205

   20 %   $ 250.00

Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   13.6 %   $ 170.00

Meridian Investments, Inc.

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   6.4 %   $ 80.00

Coal Investors, LLC

c/o Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   20 %   $ 250.00

Gencor Industries, Inc.

5201 N. Orange Blossom Trail

Orlando, FL 32810

   20 %    
 
  CONSIDERATION FROM
LETTER AGREEMENT
DATED 1/10/98



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

 

February 20, 1998

 

Carbontronics, LLC

c/o Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, MA 02169

 

Gentlemen:

 

The undersigned hereby offers to purchase a 20% interest (the “Interest”) in
Carbontronics, LLC (the “Company”), a Delaware limited liability company,
including a 20% interest in the profits, losses, distributions and capital of
the Company, in exchange for the consideration listed in a letter agreement
between the Company and the undersigned dated January 10, 1998.

 

This offer is made on the following terms:

 

1. The undersigned understands that the Interest is being issued without
registration under the Securities Act of 1933, as amended (the “Act”), and under
any applicable state securities law, pursuant to an exemption from registration
contained in the Act and any applicable state securities law. The undersigned
acknowledges that these exemptions only exempt the issuance of the Interest by
the Company to the undersigned and not any sale or other disposition of the
Interest, or any part thereof, by the undersigned.

 

2. The undersigned represents to the Company that the Interest is being acquired
for private investment for its own account with no intention of distribution to
others. The undersigned has no contract, undertaking, agreement or arrangement
with any person to sell, transfer or otherwise distribute to any person, or to
have any such person sell, transfer or otherwise distribute for the undersigned,
the Interest, and the undersigned is not presently engaged, nor does the
undersigned plan to engage within the presently foreseeable future, in any
discussion with any person relative to such sale, transfer or other distribution
of the Interest, or any part thereof.

 

3. The undersigned acknowledges that it has received no general solicitation or
general advertising regarding the Interest.

 

4. The undersigned represents to the Company that it has such knowledge and
experience of financial and business matters that it is capable of evaluating
the merits and risks of a purchase of the Interest. Further, the undersigned
represents to the Company that it has the ability to bear the economic risk of
the Interest indefinitely, understanding that it has not been registered under
the Act or any applicable state securities law, and that the undersigned can
afford a complete loss on the purchase of the Interest.



--------------------------------------------------------------------------------

5. The undersigned acknowledges that there has been made available to it, during
the course of the transaction and prior to the sale, the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the terms and conditions of the purchase and sale of the
Interest, and to obtain any additional information, to the extent possessed by
the Company (or to the extent it could have been acquired by the Company without
unreasonable efforts or expense) necessary to verify the accuracy of the
information received by the undersigned. The undersigned has received all the
information, both written and oral, that it desires.

 

6. The undersigned hereby consents that any certificate representing the
Interest may contain a legend setting forth appropriate restrictions, including
but not limited to (i) stating that the Interest is not registered under the Act
or any applicable state securities law, and (ii) reciting that transfer thereof
is restricted.

 

7. The undersigned understands that the terms of this Agreement shall inure to
the benefit of and be binding upon the Company and its successors and assigns
and upon the undersigned and its successors and assigns, and the undersigned
consents to all the terms thereof.

 

IN WITNESS WHEREOF, this offer has been duly executed under seal the day and
year first above written.

 

GENCOR INDUSTRIES, INC.

By:        

Name:

   

Title:

   

5201 N. Orange Blossom Trail

Orlando, FL 32810

 

The foregoing offer is hereby accepted as of February     , 1998.

 

CARBONTRONICS, LLC

By:   

       

Name: John F. Boc

   

Title: Authorized Person

 

2